         Case
          Case1:04-cr-01230-VM
               1:04-cr-01230-VM Document
                                 Document31-1
                                          32 Filed
                                              Filed04/06/21
                                                    04/02/21 Page
                                                              Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              4/6/2021
 United States of America                                           [Proposed] Protective Order

                v.                                                               04 Cr. 1230 (VM)

 Thomas Sanders,
                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

   1. Disclosure Material. The Government will make disclosure to the defendant of

       documents, objects and information, including electronically stored information (“ESI”),

       pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

       Government’s general obligation to produce exculpatory and impeachment material in

       criminal cases, all of which will be referred to herein as “disclosure material.” The

       Government’s disclosure material may include material that (i) affects the privacy and

       confidentiality of individuals; (ii) would impede, if prematurely disclosed, the

       Government’s ongoing investigation of uncharged individuals; (iii) would risk prejudicial

       pretrial publicity if publicly disseminated; and (iv) that is not authorized to be disclosed to

       the public or disclosed beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

   2. Disclosure material shall not be disclosed by the defendant or defense counsel, including

       any successor counsel (“the defense”) other than as set forth herein, and shall be used by

       the defense solely for purposes of defending this action. The defense shall not post any
     Case
      Case1:04-cr-01230-VM
           1:04-cr-01230-VM Document
                             Document31-1
                                      32 Filed
                                          Filed04/06/21
                                                04/02/21 Page
                                                          Page22ofof33




   disclosure material on any Internet site or network site to which persons other than the

   parties hereto have access, and shall not disclose any disclosure material to the media or

   any third party except as set forth below.

3. Disclosure material may be disclosed by counsel to:

       (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

           retained by counsel, as needed for purposes of defending this action;

       (b) Prospective witnesses for purposes of defending this action.

4. The Government may authorize, in writing, disclosure of disclosure material beyond that

   otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any disclosure material in any hearing or trial

   held in this action, or to any judge or magistrate judge, for purposes of this action. However,

   sensitive disclosure material pertinent to any motion before the Court should initially be

   filed under seal, absent consent of the Government or Order of the Court. All filings should

   comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

6. Except for disclosure material that has been made part of the record of this case, the defense

   shall return to the Government or securely destroy or delete all disclosure material,

   including the seized ESI disclosure material, within 30 days of the expiration of the period

   for direct appeal from any verdict in the above-captioned case; the period of direct appeal

   from any order dismissing any of the charges in the above-captioned case; or the granting

   of any motion made on behalf of the Government dismissing any charges in the above-

   captioned case, whichever date is later. As may be appropriate: If disclosure material is


                                             2
        Case
         Case1:04-cr-01230-VM
              1:04-cr-01230-VM Document
                                Document31-1
                                         32 Filed
                                             Filed04/06/21
                                                   04/02/21 Page
                                                             Page33ofof33




      provided to any prospective witnesses, counsel shall make reasonable efforts to seek the

      return or destruction of such materials.

   7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

      belonged to that defendant.

                                    Retention of Jurisdiction
   8. The provisions of this Order shall not terminate at the conclusion of this criminal

      prosecution and the Court will retain jurisdiction to enforce this Order following

      termination of the case.



SO ORDERED:

Dated: New York, New York
       April __,
              6 2021




                                                 3
